WALKER, P. J.
The motion made in this case to strike that part ■ of the transcript which sets out the venire for, and the organization of, the petit juries is granted, as no question in reference to those matters was raised in the trial court. — Redman v. State, 8 Ala. App., 62 South. 992.
*124Following previous rulings in this state, it must be held that the instruction embodied in written charge 4, requested by the defendant, was one which he ivas entitled to have given, and that the court was in error in refusing to give it. — Gainey v. State, 141 Ala. 72, 37 South. 355; Whitaker v. State, 106 Ala. 30, 17 South. 456.
Reversed and remanded.